Case: 19-50571      Document: 00515375507         Page: 1    Date Filed: 04/08/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                    No. 19-50571
                                                                                Fifth Circuit

                                                                              FILED
                                  Summary Calendar                         April 8, 2020
                                                                         Lyle W. Cayce
UNITED STATES OF AMERICA,                                                     Clerk


                                                 Plaintiff-Appellee

v.

BRYAN JESUS MONTOYA-ROSADO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:19-CR-60-1


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Bryan Jesus Montoya-Rosado appeals his sentence following his guilty
plea conviction for aiding and abetting the importation of marijuana and aiding
and abetting the possession of marijuana with intent to distribute.                               He
contends that the district court erred by sentencing him less than 35 days after
disclosure of his presentence report (PSR). Under Federal Rule of Criminal
Procedure 32(e)(2), the probation office must disclose the PSR to the defendant


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50571    Document: 00515375507    Page: 2   Date Filed: 04/08/2020


                                No. 19-50571

at least 35 days prior to sentencing unless the defendant waives the minimum
notice period.
      Because Montoya-Rosado failed to object on this basis in the district
court, we review for plain error. See United States v. Esparza-Gonzalez, 268
F.3d 272, 274 (5th Cir. 2001). Even if the district court erred, Montoya-Rosado
fails to demonstrate a reasonable probability that he would have received a
lower sentence; thus, he fails to show that any error affected his substantial
rights. See Molina-Martinez v. United States, 136 S. Ct. 1338, 1343 (2016).
      AFFIRMED.




                                      2